DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 15, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (US 2015/0051646).
Regarding claim 1, Chan discloses a comfort aid (fig. 1) for a baby, toddler, or child, wherein the comfort aid comprises a soother 40 and a fascia 30; wherein the soother comprises a shield and the fascia overlies at least a part of the shield; and the fascia is configured to grip at least a part of an edge of the shield (see fig. 4, element 42).
Regarding claim 2, the fascia 30 is a teether (paragraph 0031).
Regarding claim 3, the fascia comprises a resiliently deformable material (paragraph 0031).
Regarding claim 4, the fascia comprises one or more raised elements (fig. 4, element 15).
Regarding claim 5, the one or more raised elements comprise one or more nodules or ridges 15.
Regarding claim 6, the fascia comprises a perimeter flange (fig. 4, element 37) configured to grip the edge of the shield.
Regarding claim 7, the fascia encapsulates the shield (see fig. 4).
Regarding claim 8, the fascia comprises a first fascia portion and a second fascia portion. Examiner notes that any object can be divided into two portions.
Regarding claim 9, the first fascia portion is a first teether portion and the second fascia portion is a second teether portion. Paragraph 0031 discloses that the fascia is conducive to teething and examiner notes that any object can be divided into two portions.
Regarding claim 10, wherein the second fascia portion (fig. 4, the right side of element 30) extends from a teat 10 of the soother.
Regarding claim 11, a distal edge of the first fascia portion is adhered to a distal edge of the second fascia portion. Examiner notes that, when the first and second fascia portions are defined as the left and right sides of element 30 as shown in Figure 4, the distal edges of the fascia portion would be connected.
Regarding claim 12, the fascia is detachable from the soother (paragraph 0041).
Regarding claim 15, Chan discloses a detachable comforter (paragraph 0044; the clamped object). Examiner notes that comforters can be toys, blankets, or pieces of clothing. Additionally, examiner notes that GB 2492118 also discloses a comforter (fig. 1, element 2) attached to the handle of a pacifier 1 via a loop 3.
Regarding claim 16, the comforter comprises attachment means (fig. 49, element 56) for attachment to the soother. Examiner notes that “attachment means” is being interpreted under 35 U.S.C. 112(f) and that the corresponding structure is a loop (see applicant’s fig. 15, element 73).
Regarding claim 18, Chan discloses a toy having a head and a body, wherein the head comprises the comfort aid of claim 1 and the body comprises a detachable comforter (paragraph 0044; the clamped object).

Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janklow (US 3,556,104).
Regarding claim 1, Janklow discloses a comfort aid (fig. 1) for a baby, toddler, or child, wherein the comfort aid comprises a soother (elements 2 and 3) and a fascia 6; wherein the soother comprises a shield and the fascia overlies at least a part of the shield; and the fascia is configured to grip at least a part of an edge of the shield (see fig. 3).
Regarding claim 17, the soother comprises a detachable teat cap (col. 3, ll. 1-5).

Claim(s) 1, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Der Merwe (5,843,030).
Regarding claim 1, Van der Merwe discloses a comfort aid (fig. 5) for a baby, toddler, or child, wherein the comfort aid comprises a soother and a fascia (cylindrical structure 46); wherein the soother comprises a shield 53 and the fascia overlies at least a part of the shield; and the fascia is configured to grip at least a part of an edge of the shield.
Regarding claim 19, Van der Merwe discloses a soother (fig. 5) comprising: a shield 53; and a hub comprising a hub body 46 and a hub fascia 40; wherein the shield comprises a protrusion 54; the hub body comprises at least one aperture (fig. 4, element 43); and the hub fascia comprises at least one compressible tang 45 for snap-fit engagement with the aperture, the tang comprising a slot 56; wherein the shield, the hub body, and the hub fascia are assembled such that the protrusion extends into the slot to prevent compression of the tang (see fig. 5).
Regarding claim 20, the soother further comprises: a hub comprising a hub body (fig. 4, element 40) and a hub fascia (disc-shaped portion corresponding to element 47); wherein the shield comprises a protrusion 54; the hub body comprises at least one aperture (fig. 4, element 43); and the hub fascia comprises at least one compressible tang 45 for snap-fit engagement with the aperture, the tang comprising a slot 56; wherein the shield, the hub body, and the hub fascia are assembled such that the protrusion extends into the slot to prevent compression of the tang.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Johansen et al. (US 6,056,774).
Regarding claim 13, Chan discloses the soother (fig. 19, element 60) comprising a handle 69. Chan discloses the invention essentially as claimed except wherein the handle is pivotable and has a first position in which the fascia is removable from the soother. Johansen teaches pacifiers having pivotable handles, in order to allow infants to move their hands and arms without altering the relative position of the pacifier portion within the infant’s mouth (col. 4, ll. 56-59). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Chan to be pivotable as taught by Johansen, in order to allow infants to move their hands and arms without altering the relative position of the pacifier portion within the infant’s mouth. Examiner notes that Chan’s fascia is removable from the soother in all positions (see paragraph 0041; figs. 4 and 22).
Regarding claim 14, the pivotable handle has multiple positions other than the first position, in which the fascia is secured to the soother. Examiner notes that the soother and fascia of Chan are removably secured to one another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309.  The examiner can normally be reached on M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M.W/Examiner, Art Unit 3771       

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771